Order entered April 8, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00359-CV

                     IN RE KELDRICK GREEN, Relator

         Original Proceeding from the 283rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F96-14798-RT

                                      ORDER
                   Before Justices Myers, Molberg, and Evans

      Based on the Court’s opinion of this date, we DENY relator’s March 13,

2020 petition for writ of mandamus.




                                           /s/   LANA MYERS
                                                 JUSTICE